Citation Nr: 9900047	
Decision Date: 01/04/99    Archive Date: 01/12/99

DOCKET NO.  95-20 762A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to an increased rating for a left knee disorder, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran had active service from November 1982 to November 
1989.  This case comes to the Board of Veterans Appeals 
(Board) on appeal from a June 1995 rating decision of the VA 
RO which granted service connection and a 20 percent rating 
for a left knee disability; the veteran appeals for a higher 
rating.  The case was remanded to the RO in March 1997, and 
was returned to the Board in December 1998.  The issue of an 
increased rating for the left knee disability is the only 
matter properly on appeal at this time.

In July 1997, the veteran filed a claim for an increase in a 
10 percent rating assigned for a right knee disability.  In 
an August 1998 supplemental statement of the case, the RO 
indicated that an increased rating for the right knee 
disability was denied (the RO apparently did not do a 
separate rating decision on such issue, and it prematurely 
issued a supplemental statement of the case on the issue 
without a notice of disagreement from the veteran), and the 
issue was again listed in a September 1998 supplemental 
statement of the case.  The veteran has not submitted a 
notice of disagreement with the denial of an increased rating 
for the right condition nor has he submitted a substantive 
appeal (VA Form 9), and thus such issue is not before the 
Board at this time.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 20.200, 20.302 (1998); Roy 
v. Brown, 5 Vet.App. 554 (1993).  The RO should inform the 
veteran that he must file a timely notice of disagreement 
with the denial of an increased rating for a right knee 
disability; if he does so, the RO should then send him a 
statement of the case on the issue, and he should be given an 
opportunity to thereafter perfect an appeal of the issue by 
filing a timely substantive appeal.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that a higher rating is warranted for 
his left knee disorder.


DECISION OF THE BOARD

The Board, in accordance with 38 U.S.C.A. § 7104 (West 1991 & 
Supp. 1998), has reviewed and considered all of the evidence 
and material of record in the veterans claims file.  Based 
on its review of the relevant evidence in this matter, and 
for the following reasons and bases, it is the decision of 
the Board that the evidence supports an increased rating, to 
30 percent, for a left knee disability.


FINDING OF FACT

The veterans postoperative left knee disability is currently 
manifested by no more than moderate instability, and 
arthritis with full extension to 0 degrees and slightly 
limited flexion of 90 degrees or better. 


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent for a left knee 
disability have been met (i.e., 20 percent for instability 
plus 10 percent for arthritis with limited motion).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5257, 5260, 5261 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran had active service from November 1982 to November 
1989.  He injured his left knee during service and underwent 
surgical procedures for residuals including meniscus damage.  
He was medically discharged from service due to the left knee 
condition.

On a VA examination in April 1995, the veteran reported that 
he had a further arthroscopic surgery for ligament repair of 
the left knee in 1994.  He said he had intermittent swelling, 
especially on working out, and had been forced to avoid very 
strenuous activity.  Examination of the left knee showed 4 
well-healed arthroscopic incisions.  There was mild to 
moderate swelling and tenderness, but no heat, erythema, 
crepitus, subluxation, laxity, or instability.  Range of 
motion was from 0 degrees extension to 115 degrees flexion.  
The impression was status post-arthroscopic surgery times 
three, left knee.  X-rays showed moderate degenerative 
changes.

At an August 1995 hearing at the RO, the veteran testified 
that his knee gave out when standing for long periods, and 
that he had knee pain and weakness on prolonged use.  

VA outpatient treatment records show the veteran was seen for 
left knee complaints on several occasions from November 1994 
to April 1997.  He reported pain and giving way of the left 
knee.  Examinations generally showed no ligamentous 
instability and nearly full range of motion.  Arthritis of 
the left knee was noted at times, but not at other times.

An April 1996 VA examination showed the veteran gave a 
history of constant left knee pain without swelling, 
especially on prolonged walking.  There were 4 well-healed 
arthroscopic incisions around the left knee.  Range of motion 
of the left knee was from 0 to 110 degrees.  The left knee 
had diffuse tenderness and mild to moderate laxity.  There 
was a mild left-sided limp.  The diagnoses included status 
post arthroscopic surgery times 3 of the left knee.

At a July 1997 RO hearing, the veteran testified that his 
knee gave out 3 times a week, and that he has knee pain and 
weakness on prolonged use.  He said he had to change his job 
from a machinist to a truck driver because he could not stand 
on his feet all day.  

At a VA examination in October 1997, the veteran continued to 
complain of left knee symptoms.  Left knee findings included 
well-healed surgical scars; no swelling, fluid, heat, or 
erythema; mild crepitus on extension; moderate diffuse 
tenderness; range of motion from 0 to 125 degrees; and no 
sign of significant muscle atrophy or weakness.  There was a 
slight limp to the left.  The doctor noted the veteran used a 
cane to ambulate but did not require it.  It was noted that 
there was no evidence of weakened movement, excess 
fatigability, or incoordination, and that there should be no 
additional loss of range of motion on use.  The diagnosis was 
status post arthroscopic surgery of the left knee times 3. 

Additional VA outpatient treatment records show the veteran 
was seen in November 1997 for bilateral knee pain.  
Examination of the knee showed range of motion from 0 to 90 
of flexion limited by pain.  The diagnosis was bilateral 
degenerative joint disease of the knees.  At VA clinic visits 
from January to March 1998, it was reported that he was obese 
and had bilateral knee pain.  At the March 1998 visit to the 
clinic, it was reported that there was doubt as to whether 
the veterans symptoms could be improved because he had 4 
left knee surgeries.

On a July 1998 VA orthopedic examination, the veteran related 
that he had increased left knee pain with prolonged standing 
and walking and had some instability with straight-ahead 
walking about twice a month, and intermittent locking.  He 
reported his right knee pain was worse than the left.  He 
said he wore soft braces on his knees and worked as a truck 
driver.  Examination showed he had a right antalgic gait and 
mild bilateral knee effusions.  Range of motion of the left 
knee was from 0 to 115 degrees.  The left knee had medial 
joint pain that was very severe.  There was a negative 
Lachmans sign, although this was painful, and there was a 
positive McMurrays sign suggestive of a degenerative medial 
meniscus tear.  X-rays of the knees showed bilateral 
degenerative joint disease, which was also the clinical 
examination diagnosis.

II.  Analysis

The veterans claim for an increase in a 20 percent rating 
for his service-connected left knee disability is well 
grounded, meaning plausible.  The RO has properly developed 
the evidence, and there is no further VA duty to assist the 
veteran with his claim.  38 U.S.C.A. § 5107(a).  

When rating the veterans service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

Arthritis established by X-ray findings is rated on the basis 
of limitation of motion of the joint involved.  When there is 
some limitation of motion, but which would be rated 
noncompensable under a limitation-of-motion code, a 10 
percent rating may be assigned for each major joint affected 
by arthritis.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Codes 5003 (degenerative arthritis), 5010 (traumatic 
arthritis).

Limitation of flexion of a leg is rated 0 percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
20 percent when limited to 30 degrees, and 30 percent when 
limited to 15 degrees.  38 C.F.R. § 4.71a, Code 5260.

Limitation of extention of a leg is rated 0 percent when 
limited to 5 degrees, 10 percent when limited to 10 degrees, 
20 percent when limited to 15 degrees, and 30 percent when 
limited to 20 degrees.  38 C.F.R. § 4.71a, Code 5261.

A knee impairment with recurrent subluxation and lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Code 5257.

A dislocated semilunar cartilage, with frequent episodes of 
locking, pain, and effusion into the joint, warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Code 5258. 

Removal of a semilunar cartilage, when symptomatic, is rated 
10 percent.  38 C.F.R. § 4.71a, Code 5259.

The RO has assigned a 20 percent rating for the left knee 
disability under Code 5257, which contemplates moderate 
recurrent subluxation or lateral instability.  A 1996 VA 
examination found mild to moderate laxity of the left knee, 
although many of the recent medical records show no 
instability of the knee.  At the last VA examination in 1998, 
the Lachmans sign (for lateral instability) was negative.  
The evidence as a whole shows no more than moderate left knee 
instability; severe recurrent subluxation or lateral 
instability is not demonstrated; and no more than the current 
20 percent rating may be assigned under Code 5257.  

Neither Code 5258 nor Code 5259 provide for a rating higher 
than the 20 percent which is currently assigned.

Recent precent opinions by the VA General Counsel provide 
that separate ratings may be assigned for knee instability 
(Code 5257) and arthritis with limitation of motion (Codes 
5003, 5010).  VAOPGCPREC 9-98 and 23-97.  As noted, the 
veteran is already assigned a 20 percent rating under Code 
5257.  With regard to arthritis of the left knee, recent 
medical records show X-ray evidence of arthritis of the 
joint, extension has been full at 0 degrees, and flexion has 
varied from 90 degrees to 125 degrees.  There is slight 
limitation of flexion of the left knee (see 38 C.F.R. § 4.71, 
Plate II) even if such would not be rated compensable under 
limitation-of-motion Codes 5260 and 5261.  The presence of 
arthritis of the left knee with at least some limitation of 
motion supports a separate 10 percent rating under Codes 
5003-5010.  There is no credible evidence that pain on use of 
the joint restricts motion to such an extent that the 
criteria for a rating higher than 10 percent would be 
justified based on arthritis with limitation of motion.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet.App. 
202 (1995).

In sum, the veteran is entitled to an increased rating, to 30 
percent, for his left knee disability (20 percent for 
instability plus 10 percent for arthritis with limitation of 
motion).  The Board has considered the benefit-of-the-doubt 
rule in granting this benefit.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating, to 30 percent, for a left knee disorder 
is granted.


		
	L. W. TOBIN
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the United States Court of Veterans Appeals 
within 120 days from the date of mailing of notice of the 
decision, provided that a Notice of Disagreement concerning 
an issue which was before the Board was filed with the agency 
of original jurisdiction on or after November 18, 1988.  
Veterans Judicial Review Act, Pub. L. No. 100-687, § 402, 
102 Stat. 4105, 4122 (1988).  The date which appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision which you have received is your notice 
of the action taken on your appeal by the Board.
- 2 -
